FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 11, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 CRYSTAL NICOLE JONES, a/k/a Crystal
 Nicole Kuri,

       Plaintiff - Appellant,

 v.                                                          No. 18-3153
                                                 (D.C. No. 2:18-CV-02173-CM-GEB)
 OFFICE OF ADMINISTRATIVE                                     (D. Kan.)
 HEARINGS; SANDRA L. SHARON,

       Defendants - Appellees.

 –––––––––––––––––––––––––––––––––––

 CRYSTAL NICOLE JONES,

       Plaintiff - Appellant.

 v.
                                                             No. 18-3166
 KANSAS STATE BOARD OF                           (D.C. No. 2:18-CV-02175-JAR-KGG)
 NURSING; BRYCE D. BENEDICT;                                   (D. Kan.)
 JUDITH HINER; CAROL BRAGDON;
 MARY BLUBAUGH,

       Defendants - Appellees.
                      _________________________________

                                ORDER AND JUDGMENT*


      *
        After examining the briefs and appellate records, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument. This order and judgment isn’t
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. But it may be cited for its persuasive value. See Fed. R. App. P.
32.1; 10th Cir. R. 32.1.
                        _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      Crystal Jones filed separate complaints against multiple defendants, alleging

that those defendants violated her constitutional rights under the Equal Protection

Clause and the Due Process Clause. Proceeding pro se1 and in forma pauperis (IFP),

Jones now appeals the two separate orders—issued by two separate district courts—

dismissing those complaints under 28 U.S.C. § 1915(e)(2)(B). For the reasons

discussed below, we affirm.

                                     Background

      Jones was formerly employed as a dispensing nurse at Matrix Center (Matrix),

a methadone clinic that offers treatment for opioid addiction.2 On January 26, 2015,

Matrix manager Steve Kamu witnessed Jones dispensing medication at an “extremely

slow pace.” App. 18-3166, 33. As a result, Kamu ordered all Matrix employees to

submit to drug testing. After Jones tested positive for methadone, Matrix terminated

her employment on January 29, 2015. That same day, several Matrix patients


      1
         Because Jones appears pro se, we liberally construe her filings. See
Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). But we won’t act as her
advocate. See id.
       2
         We derive these historical facts from Jones’s complaints and the documents
attached thereto. Cf. Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001) (“[I]n
deciding a motion to dismiss . . . , a court may look both to the complaint itself and to
any documents attached as exhibits to the complaint.”); Perkins v. Kan. Dep’t of
Corr., 165 F.3d 803, 806 (10th Cir. 1999) (“In determining whether dismissal is
proper, we must accept the allegations of the complaint as true and we must construe
those allegations, and any reasonable inferences that might be drawn from them, in
the light most favorable to the plaintiff.”).
                                           2
reported that their “take home doses [of methadone] were short”; they also indicated

they believed Jones was responsible for shorting their prescriptions. Id. at 34.

         After it learned of and investigated the allegations against Jones, the Kansas

State Board of Nursing (the KSBN) referred her to the Kansas Nurse Assistance

Program (KNAP). KNAP then recommended that Jones participate in a one-year

monitoring program. But Jones refused to participate, in part because doing so would

have required her to “abstain from alcohol for the time she was in the program.” Id.

at 35.

         As a result, the KSBN petitioned to revoke Jones’s nursing license, alleging

that she violated the Kansas Nurse Practice Act by failing to complete the

recommended monitoring program. Administrative Law Judge Sandra Sharon

presided over the subsequent revocation hearing and concluded that Jones indeed

violated the Kansas Nurse Practice Act. Sharon therefore granted the KSBN’s

petition to revoke Jones’s license. Jones then petitioned the KSBN to review

Sharon’s decision. The KSBN denied her petition as well as her subsequent petition

for reconsideration.

         Proceeding IFP, Jones then filed two separate complaints—one against the

KSBN and the other against the Office of Administrative Hearings (the OAH) and

Sharon—alleging violations of the Equal Protection Clause and the Due Process




                                             3
     Clause.3 In separate orders, two separate district courts sua sponte dismissed Jones’s

     complaints pursuant to § 1915(e)(2)(B). Jones appeals.

                                               Analysis

            “[O]nce a litigant has been granted IFP status, the district court is required to

     evaluate the claims for merit.” Buchheit v. Green, 705 F.3d 1157, 1161 (10th Cir.

     2012). After performing that evaluation, the district court “shall dismiss the case” if

     it “determines that . . . the action or appeal . . . [1] is frivolous or malicious; [2] fails

     to state a claim on which relief may be granted; or [3] seeks monetary relief against a

     defendant who is immune from such relief.” § 1915(e)(2)(B).

I.          Appeal No. 18-3166

            In the first of these two appeals, Jones challenges the district court’s order

     dismissing her due-process and equal-protection claims against the KSBN for failure

     to state a claim. See § 1915(e)(2)(B)(ii). We review the district court’s order de novo.

     See Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007).

            “Dismissal of a pro se complaint for failure to state a claim is proper only

     where it is obvious that the plaintiff cannot prevail on the facts [s]he has alleged and

     it would be futile to give [her] an opportunity to amend.” Perkins, 165 F.3d at 806.

     Critically, although “[a] pro se litigant’s pleadings are to be construed liberally and

     held to a less stringent standard than formal pleadings drafted by lawyers,” this



            3
             Jones named additional defendants in her suit against the KSBN. But Jones
     doesn’t mention her claims against those individuals on appeal. Accordingly, we do
     not address them further.
                                                   4
standard “does not relieve the plaintiff of the burden of alleging sufficient facts on

which a recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

      A.     Jones’s Procedural Due Process Claim

      “[T]he Due Process Clause provides that certain substantive rights—life,

liberty, and property—cannot be deprived except pursuant to constitutionally

adequate procedures.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541

(1985). To that end, the Due Process Clause requires that any such deprivation “be

preceded by notice and opportunity for hearing appropriate to the nature of the case.”

Id. at 542 (quoting Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313

(1950)).

      Here, the district court dismissed Jones’s procedural due-process claim

because Jones “provide[d] no factual support in her pleading that raise[d] a plausible

inference of lack of due process in the events that led to the revocation of her nursing

license.” App. 18-3166, 73. Instead, Jones simply asserted, repeatedly and without

elaboration, that the KSBN violated her due-process rights. But such “conclusory

allegations without supporting factual averments are insufficient to state a claim on

which relief can be based.” Hall, 935 F.2d at 1110. Further, as the district court

pointed out, the documents attached to Jones’s complaint show that she received

numerous opportunities to be heard. In particular, those documents demonstrate that

Jones received a full evidentiary hearing before the KSBN revoked her license, that



                                            5
she repeatedly petitioned for review of the KSBN’s orders, and that the KSBN fully

considered her petitions.

      On appeal, Jones fails to explain how or why these procedures were

constitutionally inadequate. And we see no indication they were. Indeed, in the

context of an adverse administrative action like the one at issue here, “something

less” than the full evidentiary hearing that Jones received will generally suffice to

satisfy the Due Process Clause. Cleveland Bd. of Educ., 470 U.S. at 541 (quoting

Mathews v. Eldridge, 424 U.S. 319, 343 (1976)).

      Thus, because Jones’s complaint failed to provide sufficient “factual

averments” to support her due-process claim, we agree with the district court that

Jones failed to adequately state such a claim. Hall, 935 F.2d at 1110. And in light of

the documents attached to Jones’s complaint, we likewise agree with the district

court that it would be futile to grant Jones an opportunity to amend. Accordingly, we

affirm the district court’s order dismissing Jones’s due-process claim under

§ 1915(e)(2)(B)(ii).

      B.       The Equal Protection Claim

      Jones next challenges the district court’s order dismissing her equal-protection

claim. Generally speaking, the Equal Protection Clause precludes the government

from treating individuals differently if those individuals are similarly situated—i.e.,

if those individuals “are alike in all relevant respects.” Grissom v. Roberts, 902 F.3d
1162, 1173 (10th Cir. 2018) (quoting Requena v. Roberts, 893 F.3d 1195, 1210 (10th

Cir. 2018)).

                                            6
            Here, the district court concluded that Jones “allege[d] no facts [to] support a

      plausible equal protection claim.” App. 18-3166, 74. In particular, the district court

      pointed out that Jones failed to provide any facts in her complaint that might indicate

      there was “a difference in how [her] case was handled versus how any other case

      would be adjudicated.” Id. On the contrary, the district court reasoned that the

      documents attached to Jones’s complaint suggest just the opposite. For instance, the

      district court noted that those documents indicate Jones was able “to partake in the

      same hearing process that all nurses in Kansas go through when facing discipline by

      the KSBN,” that Jones received “the chance to participate in a monitoring program,”

      that “she had a full evidentiary hearing,” and that “she utilized the appeals process

      that applies to KSBN disciplinary actions.” Id.

            Because Jones has not alleged, nor does the record on appeal establish, that the

      KSBN treated her differently than other similarly situated nurses, we agree with the

      district court that Jones failed to adequately plead an equal-protection claim and that

      it would be futile to grant her an opportunity to amend. We therefore affirm the

      district court’s order dismissing Jones’s equal-protection claim under

      § 1915(e)(2)(B)(ii).

II.         Appeal No. 18-3153

            In the second of these two appeals, Jones challenges the district court’s order

      dismissing her complaint against the OAH and Sharon. Like her complaint against

      the KSBN, Jones’s complaint against the OAH and Sharon alleged violations of the

      Equal Protection Clause and the Due Process Clause. And, like her claims against the

                                                 7
KSBN, Jones’s claims against the OAH and Sharon were also dismissed pursuant to

§ 1915(e)(2)(B). Specifically, the district court concluded that the OAH and Sharon

were both entitled to Eleventh Amendment immunity. See Kentucky v. Graham, 473
U.S. 159, 169 (1985) (“[A]bsent waiver by the [s]tate or valid congressional override,

the Eleventh Amendment bars a damages action against a [s]tate in federal court. This bar

remains in effect when [s]tate officials are sued for damages in their official capacity.”

(internal citation omitted)); Steadfast Ins. Co. v. Agric. Ins. Co., 507 F.3d 1250, 1253

(10th Cir. 2007) (noting that “Eleventh Amendment immunity extends to states and

state entities”). And the district court then dismissed Jones’s claims against the OAH

and Sharon under § 1915(e)(2)(B)(iii), which provides for dismissal of claims that

“seek[] monetary relief against a defendant who is immune from such relief.”

       Jones doesn’t acknowledge this basis for the district court’s ruling, let alone

identify any error in it. That is, she neither asserts that the district court erred in

concluding that the OAH and Sharon enjoy Eleventh Amendment immunity nor

suggests that the district court’s Eleventh Amendment immunity finding was

insufficient to trigger dismissal under § 1915(e)(2)(B)(iii). Instead, she merely

repeats her allegations against the OAH and Sharon. But to prevail on appeal, Jones

must do more than “[r]ecit[e] . . . a tale of apparent injustice”; she must “explain

what was wrong with the reasoning that the district court relied on in reaching its

decision.” Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015).

Because she fails to do so, we affirm. See id. at 1369 (affirming district court’s order

dismissing appellant’s due-process claim without further discussion because

                                              8
appellant’s “opening brief contain[ed] nary a word to challenge the basis of” district

court’s ruling).

                                      Conclusion

       For the reasons set forth above, we affirm the district courts’ orders dismissing

Jones’s claims against the KSBN, the OAH, and Sharon under § 1915(e)(2)(B).



                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           9